SHARE EXCHANGE AGREEEMENT THIS SHARE EXCHANGE AGREEMENT (the “Agreement”), made this 7th day of January, 2011, by and between ABC Acquisition Corp 1502, a Nevada corporation ("ABC"), Amersey Investments LLC (“Amersey”), a Michigan limited liability company and Parallax Diagnostics, Ltd. (“Parallax”), a Delaware corporation and the shareholders of Parallax Diagnostics, Ltd. ("Shareholders"). ABC, Amersey, Paralax, and the Shareholder shall hereinafter be referred to collectively as the Parties and individually as a Party. RECITALS: WHEREAS, ABC desires to acquire 100% of the issued and outstanding shares of common stock of Parallax in exchange for a net aggregate of twenty-one million (21,000,000) shares of its authorized but un-issued common stock shares of ABC and a commitment for funding of a working capital investment; WHEREAS, the Shareholders of Parallax desire to assist ABC in a business combination which will result in ABC owning100% of the issued and outstanding shares of Parallax's common stock; and NOW, THEREFORE, in consideration of the mutual promises, covenants, and representations contained herein, THE PARTIES HERETO AGREE AS FOLLOWS: ARTICLE I EXCHANGE OF SHARES Issuance of Shares. Subject to all of the terms and conditions of this Agreement, ABC agrees to issue twenty-one million (21,000,000) shares (the "Shares") of its common stock to the Shareholders of Parallax in exchange for 100% of the issued and outstanding shares of common stock held by the Shareholders of Parallax (the “Purchased Shares”). 1.2 Exemption from Registration. The Parties hereto intend that the common stock to be issued by ABC to the Shareholders shall be exempt from the registration requirements of the Securities Act of 1933, as amended ("the Act"), pursuant to section 4(2) and or 3(b) of the Act and the rules and regulations promulgated thereunder. 1.3 Restricted Securities. Shareholders represent that Shareholders are aware that the Shares are "restricted securities" as that term is defined in Rule 144 and the general rules and regulations of the 1933 act.
